          Case 2:20-bk-21020-BR                     Doc 165 Filed 04/12/21 Entered 04/12/21 16:06:11                                      Desc
                                                     Main Document     Page 1 of 6


 TIMOTHY J. YOO (SBN 155531)                                                        FOR COURT USE ONLY
 CARMELA T. PAGAY (SBN 195603)
 Levene, Neale, Bender, Yoo & Brill, L.L.P.
 10250 Constellation Blvd, Suite 1700
 Los Angeles, CA 90067
 Email: tjy@lnbyb.com; ctp@lnbyb.com
 Phone: (310) 229-1234
 Fax: (310) 229-1244


 Attorneys for Jason Rund, Chapter 7 Trustee
                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
 In re:

                                                                                    CASE NUMBER 2:20-bk-21020-BR
 THOMAS VINCENT GIRARDI,
                                                                                    CHAPTER 7




                                                                                    NOTICE OF LODGMENT OF ORDER IN
                                                                                    BANKRUPTCY CASE RE: (title of motion1):
                                                                                    MOTION TO APPROVE COMPROMISE UNDER
                                                                                    FRBP 9019 WITH RUIGOMEZ CREDITORS
                                                                       Debtor(s)




PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION TO APPROVE COMPROMISE UNDER FRBP
9019 WITH RUIGOMEZ CREDITORS was lodged on April 12, 2021 and is attached. This order relates to the motion
which is docket number 132.




          1
              Please abbreviate if title cannot fit into text field.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                                             Page 1
 December 2012
                                                                                                 F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21020-BR      Doc 165 Filed 04/12/21 Entered 04/12/21 16:06:11                Desc
                            Main Document     Page 2 of 6


 1   TIMOTHY J. YOO (State Bar No. 155531)
     tjy@lnbyb.com
 2   CARMELA T. PAGAY (State Bar No. 195603)
     ctp@lnbyb.com
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244

 6   Attorneys for Jason M. Rund
     Chapter 7 Trustee
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                     LOS ANGELES DIVISION
11
     In re                                              Case No. 2:20-bk-21020-BR
12
     THOMAS VINCENT GIRARDI,                            Chapter 7
13
                                                        ORDER GRANTING MOTION TO
14                         Debtor.                      APPROVE COMPROMISE UNDER
                                                        FRBP 9019 WITH RUIGOMEZ
15                                                      CREDITORS
16
                                                        Date: April 6, 2021
17                                                      Time: 2:00 p.m.
                                                        Place: Courtroom 1668
18                                                             U.S. Bankruptcy Court
                                                               255 E. Temple Street
19                                                             Los Angeles, California 90012
20

21           The Motion to Approve Compromise Under FRBP 9019 [Doc 132] (“Motion”), filed by
22   Jason M. Rund, the Chapter 7 trustee for the bankruptcy estate of Thomas Vincent Girardi (the
23   “Trustee”), came on for hearing on April 6, 2021, at 2:00 p.m., in the above-entitled Court before
24   the Honorable Barry Russell, United States Bankruptcy Judge. Timothy J. Yoo of Levene, Neale,
25   Bender, Yoo & Brill L.L.P. appeared on behalf of the Trustee. Other appearances are as noted on
26   the Court’s record.
27           The Court, having considered the Motion, the supporting declarations and exhibits, the
28   responses filed by Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez (the “Ruigomez
Case 2:20-bk-21020-BR       Doc 165 Filed 04/12/21 Entered 04/12/21 16:06:11                Desc
                             Main Document     Page 3 of 6


 1   Creditors”), Karen Girardi, Erika Girardi and Elissa Miller, in her capacity as the Chapter 7
 2   trustee for the bankruptcy estate of Girardi Keese, and California Attorney Lending II, Inc. to the
 3   Motion, and the reply filed by the Trustee, having considered the arguments of counsel, and for
 4   the reasons stated on the record,
 5          IT IS HEREBY ORDERED that:
 6          1.      The Motion is granted;
 7          2.      The Settlement Agreement between the Trustee and the Ruigomez Creditors (the
 8   “Agreement”) is approved;
 9          3.      The Trustee and the Ruigomez Creditors are authorized and directed to take any
10   and all steps necessary to effectuate the Agreement;
11          4.      All rights of parties other than the Trustee and the Ruigomez Creditors are
12   preserved, including the right to assert claims against the Ruigomez Collateral and all rights of
13   parties to dispute those claims, including rights of subordination and claims for exemptions; and
14          5.      The priority of liens is not affected. All liens senior to the Ruigomez Liens shall
15   be paid prior to the Ruigomez Creditors.
16          IT IS SO ORDERED.
17                                                  ###
18

19

20

21

22

23

24

25

26

27

28
                                                      2
        Case 2:20-bk-21020-BR                     Doc 165 Filed 04/12/21 Entered 04/12/21 16:06:11                                      Desc
                                                   Main Document     Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN
BANRUPTCY CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 12, 2021, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons are on
the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

SEE ATTACHED NEF SERVICE LIST.
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 12, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

IN ACCORDANCE WITH AMENDED GENERAL ORDER 20-12, THERE WILL BE NO MAILSERVICE TO THE COURT

Debtor                                                                            Boris Treyzon
Thomas Vincent Girardi                                                            Abir Cohen Treyzon Salo, LLP
1126 Wilshire Boulevard                                                           16001 Ventura Boulevard, Suite
Los Angeles, CA 90017                                                             200
                                                                                  Encino, California 91436
Debtor
Thomas Vincent Girardi                                                            Robert Girardi
100 Los Altos Drive                                                               3662 Aquarius Drive
Pasadena, CA 91105.                                                               Huntington Beach, CA 92649

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 12, 2021           Megan Wertz                                                           /s/ Megan Wertz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                     Doc 165 Filed 04/12/21 Entered 04/12/21 16:06:11                                      Desc
                                                   Main Document     Page 5 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


    •   Rafey Balabanian , docket@edelson.com
    •   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
        Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
    •   Sandor Theodore Boxer tedb@tedboxer.com
    •   Richard D Buckley richard.buckley@arentfox.com
    •   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
        christiansen-4166@ecf.pacerpro.com
    •   Jennifer Witherell Crastz jcrastz@hrhlaw.com
    •   Ashleigh A Danker Ashleigh.danker@dinsmore.com,
        SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
    •   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
        7586@ecf.pacerpro.com
    •   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   Richard W Esterkin richard.esterkin@morganlewis.com
    •   Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
        Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
    •   James J Finsten , jimfinsten@hotmail.com
    •   James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
    •   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
        lawyers.net,addy.flores@flpllp.com
    •   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
    •   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
    •   M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfir
        m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rh
        mfirm.com
    •   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
    •   Razmig Izakelian razmigizakelian@quinnemanuel.com
    •   Lewis R Landau Lew@Landaunet.com
    •   Craig G Margulies Craig@MarguliesFaithlaw.com,
        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
    •   Peter J Mastan peter.mastan@dinsmore.com,
        SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
    •   Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
    •   Elissa Miller emiller@sulmeyerlaw.com,
        emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
    •   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
    •   Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
    •   Carmela Pagay ctp@lnbyb.com
    •   Ambrish B Patel apatelEI@americaninfosource.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                     Doc 165 Filed 04/12/21 Entered 04/12/21 16:06:11                                      Desc
                                                   Main Document     Page 6 of 6



    •   Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
    •   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
        2870@ecf.pacerpro.com
    •   Matthew D. Resnik matt@rhmfirm.com,
        roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfir
        m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rh
        mfirm.com
    •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
    •   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
    •   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
    •   William F Saavino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
    •   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
    •   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
    •   Philip E Strok pstrok@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
    •   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
